HARDY, Judge.
This is a suit by plaintiff for the recovery of the value of materials and labor furnished in connection with certain construction performed by defendant. From a judgment in favor of plaintiff for a lesser amount than that claimed, the defendant has appealed.
Plaintiff is a cement contractor and defendant is engaged in the plumbing business, both in the City of Alexandria. In the latter part of the year 1950 and the early part of the year 1951 plaintiff performed certain work for defendant, which consisted primarily of the laying of a concrete porch and of a sidewalk apron and runway, or drive, in connection with which he furnished the necessary materials and labor to the extent of an alleged total amount of $1,291.75. According to plaintiffs allegation the only amount paid on this account was the cash sum of $50. However, plaintiff alleged that defendant was entitled to a further credit in the sum of $641.25 for plumbing work which he performed for plaintiff. On the basis of these charges and credits plaintiff sought recovery of the balance of $600.50. Plaintiff’s petition was accompanied by an itemized sworn statement of account.
Defendant strenuously denied plaintiff’s claim, taking issue with almost every item in the statement of account, and, assuming the position of plaintiff in reconvention, sought judgment in the sum of $288.27, allegedly consisting of overcharges by plaintiff, and in the further sum of $277.25 for additional plumbing work.
The district judge did not render a written opinion in this case, but, with the help afforded by brief of defendant’s diligent counsel, we have been able to reconcile the amounts claimed with the deductions made by the court, and to reach agreement with the final balance of $440.85 which was the amount allowed plaintiff by judgment.
On the basis of the charges in fourteen items represented by plaintiff’s account, the trial judge allowed eight of the items as claimed, reduced the amounts claimed under three items, and disallowed the amounts represented by three of the items. This action resulted in the recognition of plaintiff’s claim to the extent of $1,132.10 which was credited with the payment of $50 in cash and the further sum of $641.25 for plumbing work performed by defendant for the interest and account of plaintiff, leaving a total net balance in favor of plaintiff in the sum of $440.85.
*591The testimony on trial simply emphasized the differences of opinion evidenced by the pleadings of plaintiff and defendant. Each party produced a certain amount of corroborative testimony through other witnesses.
This matter involves purely and solely a question of fact which was resolved, as detailed above, by the district judge in favor of plaintiff. We think there would be no value in a labored discussion of the conflicting testimony of the witnesses. Our examination of the record convinces us of the correctness of the judgment under the preponderance of the evidence.
Accordingly, the judgment appealed from is affirmed at appellant’s cost.